Order, Supreme Court, New York County (Leland DeGrasse, J.), entered April 4, 1996, which denied plaintiff tenant/shareholder’s motion for a preliminary injunction and granted defendant residential cooperative association’s cross motion to dismiss the complaint based on documentary evidence, unanimously affirmed, without costs.
Plaintiff fails to allege any facts showing that defendant’s board of directors acted in bad faith such as to render the business judgment rule inapplicable to its decision to renovate (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 537-538), and the documentary evidence conclusively shows that the renovation plans for the building were legally adopted by the shareholders in accordance with defendant’s governing rules. Furthermore, we find no evidence of self-dealing on the part of any member of the board. Accordingly, the complaint was properly dismissed. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.